Wood, J., (-after stating the facts). 1. The court erred in not -directing a verdict in favor of the -appellant. The unoontroverted evidence -showed that the appellant was' an innocent purchaser of the notes sued on. The appellant established the fact by its -evidence that it paid a .valuable -consideration for t-he notes before their maturity and without any n-oti-ce of any fraud in their execution or -of any defenses that the makers thereof might have against the payee. This -shifted the burden to the appellee to show that the appellant was not an innocent purchaser. Pinson v. Cobb, 113 Ark. 28; Bank of Monette v. Hale, 104 Ark. 388-395. The appellee did not meet this burden, and there were no circumstances developed in the testimony on. behalf of the appellant that would warrant a -conclusion that appellant was not an innocent holder of -the notes. The circumstances -did not -even create a suspicion of that kind.  2. In the absence of any testimony first tending to show that appellant was not an innocent purchaser, the court should not have permitted any testimony as to fraud in the execution -of the notes. Bothell v. Fletcher, 94 Ark. 100-103. For the érrors indicated the judgment is reversed and -a judgment is entered here in favor of the appellant for the amount of the notes sued -on.